Case: 18-10940      Document: 00516237956         Page: 1    Date Filed: 03/14/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 14, 2022
                                   No. 18-10940                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                            Plaintiff—Appellant,

                                       versus

   Michael Dewayne Vickers,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:15-CV-3912


   Before Smith, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          This panel’s prior decision, found at 967 F.3d 480 (5th Cir. 2020),
   returns to us on remand from the Supreme Court. See Vickers v. United
   States, 141 S. Ct. 2783 (2021). In turn, we REMAND this case to the district
   court for further consideration in light of Borden v. United States, 141 S. Ct.
   1817 (2021). On remand, the district court should first determine whether


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-10940      Document: 00516237956          Page: 2   Date Filed: 03/14/2022




                                    No. 18-10940


   there is jurisdiction to consider Vickers’s successive 28 U.S.C. § 2255
   petition in light of our decisions in United States v. Wiese, 896 F.3d 720 (5th
   Cir. 2018), and United States v. Clay, 921 F.3d 550 (5th Cir. 2019).




                                         2